1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                         FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                    Case No.: 1:19-CR-00033-001 LJO
8                           Plaintiff,             ORDER OF RELEASE
9           v.
10    ERIK LUIS MACIAL-JIMENEZ
11                          Defendant.
12

13          The above-named defendant having been sentenced on September 30, 2019, to Time
14
     Served,
15
            IT IS HEREBY ORDERED that the defendant shall be released forthwith ON THIS
16
     CASE ONLY. This Order in no way addresses any potential or existing Immigration or
17
     Deportation issues or holds.
18

19          A certified Judgment and Commitment order to follow.

20
     IT IS SO ORDERED.
21

22
        Dated:     September 30, 2019                  /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26

27

28
